Citation Nr: 1826039	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.  The Veteran died in February 2015.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Oakland, California RO subsequently acquired jurisdiction.

In March 2015, the Board dismissed the Veteran's appeal for lack of jurisdiction as a result of the Veteran's death.

In March 2015, the Appellant filed VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits.  Entitlement to service connection for cause of death was denied by a rating decision of April 2015, and the Appellant did not appeal.

By filings of February and March 2015, the Appellant indicated that she wished to be substituted, as the surviving spouse, for the purpose of processing the Veteran's claim to completion.  See 38 U.S.C. § 5121A (2012).  The Board recognizes the Appellant, the surviving spouse, as a substitute in the Veteran's appeal relating to entitlement to service connection for multiple myeloma.

The Veteran requested a Board hearing.  See VA Form 9 of August 2014.  The Veteran died on February [REDACTED], 2015, before a Board hearing that had been scheduled for February 10, 2015.  The Appellant has not requested a rescheduled Board hearing.



FINDINGS OF FACT

1.  The Veteran died on February [REDACTED], 2015.

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  The Veteran did not have service in Vietnam; herbicide exposure may not be presumed based on the Veteran's Vietnam-era service in Thailand and Laos; however, herbicide exposure is conceded on a facts found basis for this Veteran based on his service in Thailand.

4.  The Veteran was diagnosed with multiple myeloma during his life time.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple myeloma have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

For certain chronic diseases, including malignant tumors, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2017).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a) (2017).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  These diseases include multiple myeloma.  See 38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2017).

VA's Adjudication Procedure Manual, M21-1, provides that exposure to an herbicide agent may be considered on a direct/facts-found basis if a veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C. §§ 1154(a), 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any issue material to the determination of a matter is resolved in a claimant's favor.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

III.  Analysis

In April 2012, the Veteran filed a service-connection claim for multiple myeloma, which was denied by a rating decision of January 2013.  The Veteran appealed.  See notice of disagreement (NOD) of November 2013; VA Form 9 of August 2014.

The first element of service connection under Shedden (current disability) is met.  The Veteran died on February [REDACTED], 2015.  According to a May 2014 letter of Dr. J. W., the Veteran received treatment since February 2005 for multiple myeloma, a cancer involving the bone marrow.  In March 2014, the Veteran was diagnosed with metastic (Stage IV) pancreatic adenocarcinoma.  The death certificate lists the immediate cause of death as pancreatic cancer, Stage IV, with myeloma listed as a condition that led to the Stage IV pancreatic cancer.

The Veteran's service treatment records (STRs) note no symptoms or treatment relating to multiple myeloma or pancreatic cancer.  An STR of December 1966 indicates that, based on x-rays, a fullness in the left atrial area was suggestive of mitral valvular disease.  The Veteran's service separation examination report of August 1969 noted a right wrist fracture of March 1967 for which there were no current symptoms.  No current conditions are noted on the exit examination report, and the Veteran denied all other significant medical or surgical history.

The Veteran's claim is based on alleged exposure to an herbicide agent.  See appellate brief of February 2018.  The Veteran does not allege service in the Republic of Vietnam, and such service is not shown by service personnel records.  The Board finds that the Veteran did not serve in the Republic of Vietnam.  It is clear from the Veteran's service personnel records and service treatment records that he served at Udorn Air Base in Thailand in 1968, where he was an instrument repairman with duties that included repairing aircraft instrument systems.  The Veteran was not a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  Accordingly, herbicide exposure cannot be conceded on the basis of the Veteran's assignment to Udorn Air Base.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.  Actual exposure to herbicides may still be proven.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Board finds the Veteran was exposed to herbicide on a facts found basis.  His military occupational specialty consisted of working on aircraft and he has provided photographs of aircraft he reported he worked on which were near the perimeter of the airfield at Udorn, Thailand.  His statement that he worked with the 56th Special Operations Wing which had a separate, smaller airstrip to work out of is consistent with the Veteran being assigned to this unit.  The fact that this was a smaller airstrip means it was more likely that the Veteran would have been near the perimeter when working on aircraft.  The Veteran wrote that, while at Udorn Air Base, he came in contact with, worked in, and used equipment from areas surrounded by vegetation that was sprayed with Agent Orange.  He also alleged that, as a staff sergeant supervisor, he periodically walked the perimeter to check for foreign object damage.  See Veteran's statement of January 2015.  The Board finds nothing in the claims file which contradicts the Veteran's accounts of his military service while serving at the Thai Royal Air Force Base in Udorn.  Based on the above evidence, the Board concludes that, while stationed at the Thai Royal Air Force Base in Udorn, Thailand, the Veteran served near the air base perimeter and therefore in-service herbicide exposure is conceded on a direct or facts found basis. 

As the Board has found that the Veteran was exposed to herbicides in-service and that he has multiple myeloma, and this disability, as due to herbicide exposure, may be presumed to have been incurred in wartime service and to this extent the Veteran's claim is granted.  38 U.S.C.. §§ 1101, 1110, 1113, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 




ORDER

Entitlement to service connection for multiple myeloma is granted.








____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


